DETAILED ACTION
This office action is in response to an application filed 6/17/2020 wherein claims 1-24 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 6/17/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 19 is objected to because of the following informalities:  Line 5 states “control the driverfor” and should state “control the driver for”. Lines 6-7 state “the electrostatic drive” and should state “the electrostatic driver”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10, 23, and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Northern, III et al. (US 2020/0379090) (hereinafter Northern).

In regard to claim 10, Northern discloses a light detection and ranging (LIDAR) system  [¶0031;  steered LIDAR system], comprising: 
	at least two lasers configured to emit aligned beams of light [¶0061; laser light source 410 includes multiple laser diodes. ¶0068; laser diodes 512, 514, 516, and 516 are high power multimode laser diodes. ¶0080-¶0082. Fig.4, Fig.5, Fig.10, Fig.11; multiple beams of light aligned in one or more directions]; 
	a mirror configured to deflect the aligned beams of light emitted by the lasers [Fig.4, Fig.5, Fig.10, Fig.11; scanning mirror assembly (600, 800) including one or more mirrors that reflect generated beams of light (512, 514, 516, 518, 1034, 1044)], the mirror pivotable with respect to an axis of the mirror so as to allow the aligned beams of light to scan a field of view of the LIDAR system [¶0032; produce the scanning pulsed fanned beam, transmit module 110 includes a laser light source to produce a pulsed laser beam, collimating and focusing optics to shape the pulsed laser beam into a pulsed fanned laser beam, and one or more scanning mirrors to scan the pulsed fanned laser beam in two dimensions in the field of view. ¶0064-¶0067; Scanning devices 430, 440 are driven by signals received from control circuit 140 (FIGS. 1, 3). For example, scanning mirror 432 may scan in one dimension through first angular extents with a first angular offset as a result of being driven by a first control signal, and scanning mirror 442 may scan in a second dimension through second angular extents with a second angular offset as a result of being driven by a second control signal. ¶0076-¶0078, ¶0082-¶0084, ¶0100];
	a driver configured to drive the mirror into oscillations about the axis as an oscillating mirror [¶0058; Mirror drivers 350, 360 receive angular extent and angular offset information from digital logic 330 and produce signals to cause scanning mirrors in modules 110, 130 to undergo motion... controlled oscillators. ¶0064-¶0067. ¶0076-¶0078, ¶0082-¶0084]; and 
	a controller configured to control the driver so as to selectively change the size of the field of view [¶0042; Control circuit 140 also controls the movement of scanning mirrors within transmit module 110 and receive module 130...  angular offsets that define the size and location of field of view 128. In some embodiments, the angular offsets also define the size and/or shape of the fanned beam].
	See the rejection of claim 1 below for elaboration on Northern. 

In regard to claim 23, Northern discloses a method of operating a light detection and ranging (LIDAR) system [¶0031;  steered LIDAR system], the LIDAR system comprising at least two lasers configured to emit aligned beams of light [¶0061; laser light source 410 includes multiple laser diodes. ¶0068; laser diodes 512, 514, 516, and 516 are high power multimode laser diodes. ¶0080-¶0082. Fig.4, Fig.5, Fig.10, Fig.11; multiple beams of light aligned in one or more directions], a mirror configured to deflect the aligned beams of light emitted by the lasers [Fig.4, Fig.5, Fig.10, Fig.11; scanning mirror assembly (600, 800) including one or more mirrors that reflect generated beams of light (512, 514, 516, 518, 1034, 1044)], the mirror pivotable with respect to an axis of the mirror so as to allow the aligned beams of light to scan a field of view of the LIDAR system [¶0032; produce the scanning pulsed fanned beam, transmit module 110 includes a laser light source to produce a pulsed laser beam, collimating and focusing optics to shape the pulsed laser beam into a pulsed fanned laser beam, and one or more scanning mirrors to scan the pulsed fanned laser beam in two dimensions in the field of view. ¶0064-¶0067; Scanning devices 430, 440 are driven by signals received from control circuit 140 (FIGS. 1, 3). For example, scanning mirror 432 may scan in one dimension through first angular extents with a first angular offset as a result of being driven by a first control signal, and scanning mirror 442 may scan in a second dimension through second angular extents with a second angular offset as a result of being driven by a second control signal. ¶0076-¶0078, ¶0082-¶0084, ¶0100], and a driver configured to drive the mirror into oscillations [¶0058; Mirror drivers 350, 360 receive angular extent and angular offset information from digital logic 330 and produce signals to cause scanning mirrors in modules 110, 130 to undergo motion... controlled oscillators. ¶0064-¶0067. ¶0076-¶0078, ¶0082-¶0084], the method comprising: 
	controlling at least one laser so as to selectively change a size of the field of view; and/or controlling the driver so as to selectively change the size of the field of view  [¶0042; Control circuit 140 also controls the movement of scanning mirrors within transmit module 110 and receive module 130...  angular offsets that define the size and location of field of view 128. In some embodiments, the angular offsets also define the size and/or shape of the fanned beam].
	See claim 1 below for elaboration on Northern. 

In regard to claim 24, Northern discloses a non-transitory computer-readable storage medium comprising a computer program which, when executed by a processor [¶0043, ¶0052-¶0056], cause the processor to perform the method of claim 23 [see the rejection of claim 23].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Northern (US 2020/0379090) in view of O’Keeffe (US 2018/0106890).

In regard to claim 1, Northern discloses a light detection and ranging (LIDAR) system [¶0031;  steered LIDAR system], comprising: 
	at least two lasers configured to emit aligned beams of light [¶0061; laser light source 410 includes multiple laser diodes. ¶0068; laser diodes 512, 514, 516, and 516 are high power multimode laser diodes. ¶0080-¶0082. Fig.4, Fig.5, Fig.10, Fig.11; multiple beams of light aligned in one or more directions]; 
	a mirror configured to deflect the aligned beams of light emitted by the lasers [Fig.4, Fig.5, Fig.10, Fig.11; scanning mirror assembly (600, 800) including one or more mirrors that reflect generated beams of light (512, 514, 516, 518, 1034, 1044)], the mirror pivotable with respect to an axis of the mirror so as to allow the aligned beams of light to scan a field of view of the LIDAR system [¶0032; produce the scanning pulsed fanned beam, transmit module 110 includes a laser light source to produce a pulsed laser beam, collimating and focusing optics to shape the pulsed laser beam into a pulsed fanned laser beam, and one or more scanning mirrors to scan the pulsed fanned laser beam in two dimensions in the field of view. ¶0064-¶0067; Scanning devices 430, 440 are driven by signals received from control circuit 140 (FIGS. 1, 3). For example, scanning mirror 432 may scan in one dimension through first angular extents with a first angular offset as a result of being driven by a first control signal, and scanning mirror 442 may scan in a second dimension through second angular extents with a second angular offset as a result of being driven by a second control signal. ¶0076-¶0078, ¶0082-¶0084, ¶0100]; 
	a driver configured to drive the mirror into oscillations about the axis as an oscillating mirror [¶0058; Mirror drivers 350, 360 receive angular extent and angular offset information from digital logic 330 and produce signals to cause scanning mirrors in modules 110, 130 to undergo motion... controlled oscillators. ¶0064-¶0067. ¶0076-¶0078, ¶0082-¶0084]; and 
	a controller configured to control at least one laser of the at least two lasers [¶0041; Control circuit 140 determines laser drive properties and drives transmit module 110 with signal(s) that cause the light source to emit laser light pulses having the specified properties] ... selectively change a size of the field of view [¶0042; Control circuit 140 also controls the movement of scanning mirrors within transmit module 110 and receive module 130...  angular offsets that define the size and location of field of view 128. In some embodiments, the angular offsets also define the size and/or shape of the fanned beam].
	Although Northern discloses a laser driver for controlling the properties of the emitted lasers as well as changing the size of the field of view, Northern does not explicitly disclose that adapting these properties of the generated lasers (prior to impinging on the scanning mirror assembly) is what results in a changed field of view. However O'Keeffe discloses, 
	at least two lasers configured to emit aligned beams of light [¶0036; number of laser beams (e.g. 1-64) aimed sequentially at a number of points (e.g. 100,000) during each scan of the FOV. ¶0058;  one or more laser generators 420 can be laser diodes (to produce one or more laser beams (e.g. beam 435) at one or more locations in the FOV. Fig.6C, ¶0075. ¶081]; 
	a mirror configured to deflect the aligned beams of light emitted by the lasers [¶0058; Laser positioner 430 can mechanically steer a laser beam from laser generator 420... laser positioner can include one or more mirrors, gimbals, prisms, lenses and diffraction grating. ¶0073]... so as to allow the aligned beams of light to scan a field of view of the LIDAR system [¶0058; Laser positioner 430 functions to steer one or more laser beams (e.g. beam 435) in the FOV based on the laser steering parameters. Laser positioner 430 can mechanically steer a laser beam from laser generator 420. ¶0066. ¶0047-¶0048]
	a controller configured to control at least one laser of the at least two lasers so as to selectively change a size of the field of view [¶0067-¶0069; Laser steering parameters can function to instruct the laser generator 420 to define aspects such as laser spot size, intensity and pulse duration... laser steering parameter can be a region width 504 or a region height 506... A laser steering parameter can be one or more region boundaries 508 defining the bounds of a region. A laser steering parameter can be one or more laser pulse locations 511. ¶0078; process the reflection data, and can instruct a laser generator (e.g. 420 in FIG. 5A) to continue or discontinue high-intensity laser pulses or attenuate laser pulses based on identifying aspects of objects in the guard regions. ¶0080; instruct the main laser generator to discontinue or reduce the intensity of laser pulses in the adaptive-intensity region 798 of detector FOV 790 (e.g. corresponding to high-intensity zone 730 a). ¶0087-¶0091; modify the angular range of subsequent high-intensity laser pulses, relative to the original angular range of high-intensity laser pulses... pulses laser range finder 810 can change the size, shape or angular range of a subsequent set of high-intensity laser pulses. Fig.10A, Fig.10B]. 
	As disclosed by Northern, a LIDAR system includes a transmit module to generate/emit laser beams. The emitted laser beams may be partially aligned, like the examples shown in Fig.4 and Fig.5 where the angular offset of the laser beams has a non-zero component in the slow-scan direction and no component in the fast-scan direction. Alternatively, the emitted laser beams may aligned in multiple directions, like the examples shown in Fig.10 and Fig.11 where the laser beams are parallel and have a zero relative beam angle in the slow-scan direction. The aligned laser beams are fed to scanning mirror assembly that is used to direct the laser beams towards a portion of the environment thereby forming a field of view. One or more drivers control one or more mirrors within the scanning mirror assembly such that the mirrors are driven/oscillated at various frequencies. As noted above, the scanning mirror assembly is controlled such that scanning, including size of the field of view, are modified. Although Northern discloses beam shaping optical devices and a steerable mirror assembly as well as controlling various laser properties of a transmit module that generates the one or more lasers, the example embodiments of Northern only elaborate on controlling the mirror subassembly to adapt the size of the field of view.
	O'Keeffe discloses a LIDAR system compatible with and using various dynamically steerable laser technologies [O'Keeffe ¶0038-¶0046, ¶0058, ¶0065]. One or more laser generators generate laser beams and a laser positioner receives the generated lasers wherein the laser positioner can include one or more controllable mirrors, similar to Northern. As noted above, the shape, position, size, etc. of one or more fields of view can be changed by control of laser positioner AND control of laser generator (and thus "at least one laser of the two lasers").  Fig.10A, Fig.10B and the corresponding disclosure show/describe how the intensity of the lasers can be used to control the size of a "high-intensity" zone of the field of view. Furthermore, in addition the laser generator changing the size of regions within an imaged field of view, O'Keeffe discloses the laser generator may be used to change the size of the imaged field of view itself. For example, as noted above various lasers may be discontinued by the laser generator which results in a smaller field of view. The combination of the laser generator control and the laser positioner are used to adapt/modify the overall size/shape of the field of view as well as sizes/shapes of various intensity zones within the field of view. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Northern with the control of the at least one laser as disclosed by O'Keeffe in order to provide improved laser positioning control and enable laser safety features [O'Keeffe ¶0005-¶0016]. As disclosed by O'Keeffe, using a combination of the laser generator control and the laser positioner control allows for efficient and accurate positioning of the lasers within the environment. 

In regard to claim 2, Northern in view of O'Keeffe discloses the LIDAR system of claim 1. Northern in view of O'Keeffe further discloses, wherein: 
	the controller is configured to selectively change the size of the field of view for at least a duration of a scan of the field of view [O'Keeffe ¶0057; steering parameter generator 410 can transmit the parameters in a timed manner... laser steering parameters can be transmitted in a batch or instruction file that is executed over a period of time by the steerable laser assembly 120. O'Keeffe ¶0119. Northern ¶0098-¶0099, ¶109-¶0115].
	See claim 1 for motivation to combine. 

In regard to claim 3, Northern in view of O'Keeffe discloses the LIDAR system of claim 1. Northern in view of O'Keeffe further discloses, wherein: 
	the controller is configured to selectively change the size of the field of view based on information obtained from one or more previous scans of the field of view, or based on information provided to the LIDAR system by an external controller, or by a user input provided to the LIDAR system [Northern ¶0090; amount of overlap of fanned beams is adaptively modified... amount of overlap may be adaptively modified in response to modifications in the field of view. Northern ¶0041-¶0042, ¶0099-¶0108. O'Keeffe ¶0088; In response to sensing, detecting or identifying an object or an aspect of an object using laser reflections from the guard set of laser pulses laser range finder 810 can change the size, shape or angular range of a subsequent set of high-intensity laser pulses. O'Keeffe ¶0042].
	See claim 1 for motivation to combine. 

In regard to claim 4, Northern in view of O'Keeffe discloses the LIDAR system of claim 1. Northern in view of O'Keeffe further discloses, wherein: 
	the at least two lasers comprise a first subset of one or more lasers and a second subset of one or more lasers [Northern Fig.5, Fig.10, ¶0061; Light beams emitted from laser diodes 512 and 514 are combined using polarization beam combining to form light beam 534... light beams emitted from laser diodes 516 and 518 are combined using polarization beam combining to form light beam 544. O'Keeffe ¶0072;  Guard laser generators 640 are positioned to generate guard laser pulses ... high-intensity laser generator 660 operable to generate high-intensity laser pulses], and 
	in a first mode of operation, the controller is configured to select for scanning the one or more lasers of the first subset and deselect for scanning the one or more lasers of the second subset so as to reduce the size of the field of view in a first direction [O'Keeffe ¶0071-¶0073; Reflections from objects in the guard zone and corresponding object distances can function to discontinue the emission of high-intensity laser pulses in the high-intensity zone... Upon detection of an object (e.g. person 645) by guard laser pulses, subsequent high-intensity laser pulses can be attenuated or discontinued. O'Keeffe Fig.10A, Fig.10B; size of the high-intensity field of view region is reduced by reducing the number of generated high-intensity laser pulses. O'Keeffe ¶0089-¶0095, Fig.11A through Fig.11F; different modes wherein high-intensity lasers are selected for certain modes while low intensity lasers are selected for second modes wherein selecting different sets of lasers increases or decreases the overall size of the field of view].
	See claim 1 for motivation to combine. 

In regard to claim 5, Northern in view of O'Keeffe discloses the LIDAR system of claim 4. Northern in view of O'Keeffe further discloses, wherein: 
	in a second mode of operation, the controller is configured to select for scanning the one or more lasers of the first subset and the one or more lasers of the second subset [O'Keeffe ¶0086; laser range finder 810 can generate a set of high-intensity laser pulses (e.g. pulse 850) within an adaptive-intensity region of a FOV 820. Laser range finder 810 can further generate a guard set of lower intensity laser pulses in one or more guard regions 1065 a and 1065 b], wherein the controller is configured to operate the one or more lasers of the first subset and the one or more lasers of the second subset at a first pulse repetition frequency [O'Keeffe ¶0042; accepting inputs (e.g. user commands) and thereby dynamically change aspects of the laser beam such as beam power, spot size, intensity, pulse repetition frequency...  Exemplary modulated aspects can include the beam or pulse power, spot-size, intensity, pulse repetition frequency (PRF)], 
	in a first mode of operation, the controller is configured to operate the one or more lasers of the first subset at a second pulse repetition frequency that is greater than the first pulse repetition frequency [O'Keeffe ¶0042; accepting inputs (e.g. user commands) and thereby dynamically change aspects of the laser beam such as beam power, spot size, intensity, pulse repetition frequency...  Exemplary modulated aspects can include the beam or pulse power, spot-size, intensity, pulse repetition frequency (PRF)] and the one or more lasers of the second subset are disabled [O'Keeffe ¶0073; Upon detection of an object (e.g. person 645) by guard laser pulses, subsequent high-intensity laser pulses can be attenuated or discontinued].
	As disclosed by O'Keeffe, in one mode of operation both high intensity lasers are used and low intensity lasers are used and in a second mode of operation only low intensity lasers are used and the high intensity lasers may be disabled. Additionally O'Keeffe discloses that a user input can be used to designate the pulse repetition frequency for the lasers as desired. Therefore one of ordinary skill in the art would appreciate that a user may set a first pulse repetition frequency when both the high intensity and low intensity lasers are being generated and may set a second/greater pulse repetition frequency when the low intensity lasers only are being generated. See claim 1 for motivation to combine.

In regard to claim 22, Northern in view of O'Keeffe discloses the LIDAR system of claim 4. Northern in view of O'Keeffe further discloses, wherein: 
	the LIDAR system is configured to selectively deactivate one or more elements of a receiving chain which correspond to one or more lasers which are deselected for scanning [O'Keeffe ¶0071-¶0073;  laser generator 660 can be instructed to discontinue generator or to decrease the intensity of laser pulses to coincide with the direction of person 645. ¶0080, ¶0092, ¶0096, ¶0103].
	See claim 1 for motivation to combine. 

Claim(s) 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Northern (US 2020/0379090) in view of Chen et al. (US 2020/0278427) (hereinafter Chen).

In regard to claim 11, Northern discloses the LIDAR system of claim 10. Northern further discloses, wherein: 
	the controller is configured to adjust an amplitude of the oscillations of the mirror ... so as to reduce the size of the field of view in a first direction [¶0046; angular extents of mirror deflection of both the transmit and receive modules can be adjusted to change the active field of view of the LIDAR system. The MEMS mirrors are designed for reliable operation at some maximum angle of deflection in each scan direction. From that nominal/max operating point, the drive amplitude may be reduced to collapse the deflection angle and narrow the active field of view. ¶0058; Mirror drivers 350, 360 receive angular extent and angular offset information from digital logic 330 and produce signals to cause scanning mirrors in modules 110, 130 to undergo motion. ¶0077-¶0084. Fig.25].
	Although Northern discloses that drive amplitudes of the MEMS mirrors may be reduced from a first value in order to narrow/reduce the FOV, Northern does not explicitly disclose that the amplitude will be set to an "amplitude reference value". However Chen discloses, 
	the controller is configured to adjust an amplitude of the oscillations of the mirror to correspond to an amplitude reference value [¶0047; Amplitude difference determination module 712 can determine an amplitude/range of rotation of micro-mirror 504 based on measurement signal 514. Amplitude difference determination module 712 can also receive information of a target amplitude/range 713 of rotation of micro-mirror 504 from reference signal 514... amplitude adjustment module 714 can generate output control signal 522 based on adjusting the amplitude and/or the duty cycle of output control signal 522. With such arrangements, the oscillatory rotations of multiple micro-mirrors 504 have the same amplitude/range with reference signal 514. ¶0068. ¶0078; Amplitude difference determination module 712 can include arithmetic circuits to determine an amplitude difference 718 between the amplitude of the oscillatory rotation of micro-mirror 504 and target amplitude/range 713, and forward amplitude difference 713 to amplitude adjustment module 714. ¶0071. ¶0085-¶0086]. 
	Specifically, Northern discloses that a drive amplitude of the mirrors can be reduced wherein reducing the drive amplitude will narrow (and thus "reduce the size") of the field of view. However as Northern does not describe setting that drive amplitude to a set value, Chen has been relied upon. Chen discloses a LIDAR system including one or more mirrors wherein the one or more mirrors are rotated in order to reflect various lasers and adjust a field of view of the LIDAR system. For example, as noted ¶0053-¶0061 of Chen the oscillatory rotation of the mirrors of the LIDAR system define the ranges, and thus the size, of the various fields of view of the system wherein parameters of the oscillatory rotation can be changed and thus the field of view can be altered. Chen discloses that a target amplitude/range of rotation can be received wherein a current amplitude can be adjusted to the target amplitude/range. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Northern with the target amplitude value as disclosed by Chen in order to provide improved light steering for object detection and scanning in multiple directions [Chen ¶0003-¶0013, ¶0038-¶0041]. As disclosed by Chen, adjusting an amplitude of oscillations to a target amplitude allows for improved control of multiple mirrors within a LIDAR system such that improved steering of the light is achieved. 

In regard to claim 12, Northern in view of Chen discloses the LIDAR system of claim 11. Northern in view of Chen further discloses, wherein: 
	the controller is configured to limit a rate of change of the amplitude reference value such that the rate of change is below a predetermined value [Chen ¶0078-¶0082; amplitude adjustment module 714 can generate output control signal 522 based on reducing the amplitude and/or the duty cycle of input control signal 524, to reduce a quantity of energy transferred to micro-mirror 504 (via actuator 506) in each rotation cycle... adjustment can be based on, for example, increasing the amplitude and/or the duty cycle of input control signal 524, to increase a quantity of energy transferred to micro-mirror 504 in each rotation cycle. In both cases, the degree of adjustment (in the duty cycle, in the amplitude, etc.) introduced to the input control signal 524 can correspond to the magnitude of amplitude difference 718. Chen ¶0061, ¶0068, ¶0086-¶0087. Northern ¶0046].
See claim 11 for motivation to combine. 	

In regard to claim 14, Northern in view of Chen discloses the LIDAR system of claim 11. Northern in view of Chen further discloses, wherein: 
	the controller is configured to, in response to determining a change in the amplitude reference value [Chen ¶0083; if amplitude difference 718 indicates that the amplitude of the oscillatory rotation of micro-mirror 504 exceeds target amplitude 713], replace one or more parameters of a regulator used to adjust the amplitude of the oscillations of the mirror with temporary parameters for a predetermined period of time [Chen ¶0082-¶0083; amplitude controller 710 can adjust at least one of the amplitude or duty cycle of input control signal 524 based on amplitude difference 718 to generate intermediate control signal 802, and transmit intermediate control signal 802 to phase controller 610... a feedback loop can be formed to regulate the amplitude of the oscillatory rotation... amplitude adjustment module 714 can generate output control signal 522 based on reducing the amplitude and/or the duty cycle of input control signal 524, to reduce a quantity of energy transferred to micro-mirror 504 (via actuator 506) in each rotation cycle... After the amplitude difference 718 settles to within a certain range, which can indicate that the amplitude control feedback loop is close to reaching the steady state, phase controller 610 can be enabled to adjust the phase of the intermediate control signal 802 to generate output control signal 522].
	See claim 11 for motivation to combine. 

Allowable Subject Matter
Claims 6-9, 13, and 15-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weimer et al. (US 2012/0038903) (hereinafter Weimer) – Discloses a steerable flash LIDAR wherein a feedback signal is used to control the field of view of the scene [Abstract, ¶0053-¶0058]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        September 6, 2022